175 S.E.2d 305 (1970)
8 N.C. App. 631
Lillian B. SAWYER
v.
William SHACKLEFORD.
No. 7012SC360.
Court of Appeals of North Carolina.
July 15, 1970.
Certiorari Denied September 1, 1970.
*309 Nelson W. Taylor, Beaufort, for plaintiff appellant.
Brock & Gerrans, White, Hooten & White, by Thomas J. White, III, Kinston, for defendant appellee.
CAMPBELL, Judge.
When a motion for directed verdict is made under G.S. § 1A-1, Rule 50, at the conclusion of the plaintiff's evidence, the trial judge must determine whether the evidence, taken in the light most favorable to the plaintiff and giving to it the benefit of every reasonable inference which can be drawn therefrom was sufficient to withstand defendant's motion for a directed verdict. Magnolia Apartments v. Hanes, N.C.App., 174 S.E.2d 828 (Filed 24 June 1970). The directed verdict, in this sense, is similar to the motion as of nonsuit in the practice of this State before 1 January 1970.
Judge Hobgood ruled here, in effect, that the defendant, as a landlord, was not negligent in that he did not have any duty to warn about patent defects in the beach cottage and that the plaintiff's negligence in hurrying down the allegedly defective steps was a contributing or sole cause of her injury. The latter is predicated in part at least upon the findings that the plaintiff had notice of the condition of the stairs and had vowed not to use them and that she did not keep her eyes on the stairs as she descended them. We hold that these findings of fact are adequately supported by plaintiff's evidence in this case.
A landlord does not normally have a duty to warn his tenant about patent defects in the demised premises. Harrill v. Refining Co., 225 N.C. 421, 35 S.E.2d 240 (1945); Phillips v. Stowe Mills, Inc., 5 N.C.App. 150, 167 S.E.2d 817 (1969). The condition of the stairs was *310 patent and obvious. In fact, plaintiff admitted that she observed the condition of the stairs and made a mental note not to use them again. As such, it was proper for Judge Hobgood to conclude, as a matter of law, that the defendant was not liable to the plaintiff here. We hold that the motion for a directed verdict was properly granted.
Affirmed.
PARKER and VAUGHN, JJ., concur.